                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 NICOLE ZICCARELLI,                               :
                                                  :       No. 2:20-cv-1831
                                 Plaintiff,       :
                                                  :       (filed electronically)
                  v.                              :
                                                  :
 THE ALLEGHENY COUNTY BOARD OF                    :
 ELECTIONS, RICH FITZGERALD, in his               :
 official capacity as a Member of the Allegheny :
 County Board of Elections, SAMUEL                :
 DEMARCO, in his official capacity as a           :
 member of the Allegheny County Board of          :
 Elections, BETHANY HALLAM, in her official :
 capacity as a member of the Allegheny County     :
 Board of Elections, and KATHY BOOCKVAR, :
 in her official capacity as the Secretary of the :
 Commonwealth of Pennsylvania,                    :
                                                  :
                                 Defendants.      :
                                                  :

 PLAINTIFF NICOLE ZICCARELLI’S MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

       Plaintiff Nicole Ziccarelli respectfully moves this Court for a Temporary Restraining Order

and a Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure:

(a) prohibiting the Allegheny County Board of Elections, acting through its members, Rich

Fitzgerald, Samuel DeMarco, Bethany Hallam from amending the certification of the 2020

General Election results to include the tabulation and canvass of over 2,000 invalid mail-in ballots;

and (b) prohibiting the Secretary of State, Kathy Boockvar from receiving or in any way acting

upon any amended certification, which includes such invalid ballots in its tabulation. The grounds

for this motion are set forth in the accompanying Memorandum of Law, attached hereto, which is
incorporated by reference. Further, this Motion is supported by the Verified Complaint of Plaintiff

Ziccarelli.

                                             Respectfully submitted,

Dated: November 25, 2020                     /s/ Joshua J. Voss
                                             Joshua J. Voss (No. 306853)
                                             Matthew H. Haverstick (No. 85072)
                                                     Pro Hac Vice Forthcoming
                                             Shohin H. Vance (No. 323551)
                                                     Pro Hac Vice Forthcoming
                                             James G. Gorman (No. 328376)
                                                     Pro Hac Vice Forthcoming
                                             KLEINBARD LLC
                                             Three Logan Square
                                             1717 Arch Street, 5th Floor
                                             Philadelphia, PA 19103
                                             Ph: (215) 568-2000
                                             Fax: (215) 568-0140
                                             Eml: mhaverstick@kleinbard.com
                                             jvoss@kleinbard.com
                                             svance@kleinbard.com
                                             jgorman@kleinbard.com

                                             Attorneys for Plaintiff




                                             2
